DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Preliminary Amendment
02.	The present Office Action is based upon the original patent application filed on 06/03/2020 as modified by the preliminary amendment filed on 07/15/2020. Claims 22 – 42 are now pending in the present application.

Information Disclosure Statement
03.	The information disclosure statement (IDS) filed on 06/03/2020, 11/06/2020 has been considered by the examiner and made of record in the application file.

Priority
04.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
05.	The drawings were received on 06/03/2020.  These drawings are accepted.

Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

07.	Claims 22 – 42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 7 of US Patent 10,706,107.  Although the conflicted claims are not identical, they are not patentably distinct from each other because the claims of the instant application recite nearly the same claimed limitations as the prior patent, just in a slightly broader sense.  However, they still capture almost identical subject matter.  Please see table below.
Application 16/891,837
Patent 10,706,107
22. A search system, comprising:

a processor;
a data store, comprising:
user query event data, the user query event data comprising a plurality of user query events, where each user 
user query event and one or more keywords associated with the user query event; and

a search clustering file defining a plurality of user clusters determined based on the user query event data, each user cluster comprising a set of user IDs associated with a
search vector including a label;

a non-transitory computer readable medium, comprising instructions executable on the processor for:

accessing the user query event data; 
generating the search clustering file  by:
assigning labels to user query events of the user query event data; 
the label of the user query event is associated with the one or more keywords and assigning the label to the user query event when the label is associated with the one or more keywords; and









clustering the user query events to generate the plurality of user clusters.







receiving a user query event from a first user;

in response to receiving the user query event, determining a user ID of the first user;

determine a cluster of the plurality of user clusters of the search clustering file associated with the first user based on the user ID of the first user search and the clustering file; and


based on the cluster with which the first user is associated:
provide to the first user a suggested search query term based on the cluster with which the user is associated; or


a network interface;
a processor;
a data store, comprising:
user query event data, the user query event data comprising a plurality of user query events, where each user 
user query event and one or more keywords associated with the user query event; and

a search clustering file defining a plurality of user clusters, each user cluster comprising a set of user IDs associated with a search vector defined by one or more critical
labels;

a non-transitory computer readable medium, comprising instructions executable on the processor for:

accessing the user query event data:
generating the search clustering file by:
generating a plurality of query structures for a set of users of the
search system by:

label is associated with the keyword and assigning the label to the user query event when the label is associated with the keyword:
creating a query structure for each user query event for which at least one keyword of the user query event is associated with the label;
saving the plurality of query structures for the set of users based on a number of user query event hits for each user and a hit threshold; and

applying a clustering rule to the plurality of query structures
to generate the plurality of user clusters, the set of user IDs associated with each cluster, and


receiving a user query event from a first user;

in response to receiving the user query event, determining a user ID of the first user;

accessing the search clustering file based on the user ID of the first user
to determine if the user can be associated with a cluster of the plurality of user clusters of the
search clustering file;

based on the cluster with which the first user is associated:
provide to the first user a suggested search query term wherein
the search query term is associated with the cluster; or




	Claim Rejections - 35 USC § 102
08.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

09.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 22, 27 – 29, 34 – 36, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ainslie et al. (US Patent 8,316,019), hereinafter “Ainslie”.
	Consider claim 22, Ainslie discloses a search system, comprising:
	a processor; 	a data store (column 3 line 58 – column 4 line 18, a hardware and storage device are used), comprising:

	a search clustering file defining a plurality of user clusters determined based on the user query event data (column 1 line 50 – column 2 line 12, column 2 lines 36 – 51, column 3 lines 1 – 18, a profile tree is created that includes the search query history for the users) each user cluster comprising a set of user IDs associated with a search vector including a label (column 2 lines 52 – 56, column 3 lines 1 – 18, each user has a stored profile tree, which includes nodes and categories);
	a non-transitory computer readable medium, comprising instructions executable on the processor for:
	receiving a user query event from a first user (column 1 line 50 – column 2 line 12, a query is received from a user);
	in response to receiving the user query event, determining a user ID of the first user (column 1 line 50 – column 2 line 12, a user identifier is associated with the user submitting the query);
	determine a cluster of the plurality of user clusters of the search clustering file associated with the first user based on the user ID of the first user search and the clustering file (column 3 lines 1 – 18, the profile tree that is associated with the user 
	based on the cluster with which the first user is associated: provide to the first user a suggested search query term based on the cluster with which the user is associated; or provide to the first user a suggestion of a managed asset available for access, wherein the suggestion of the managed asset is determined based on the cluster (column 8 lines 43 – 61, the system determines and returns to the user one or more suggested queries and/or query terms, which are used to search for documents).
	Consider claim 27, and as applied to claim 22 above, Ainslie discloses a system comprising:
	the user query event data further comprises an identifier of one or more managed assets accessed in association with the user query event (column 4 lines 48 – 64, managed assets can be associated with the query, such as documents that are returned as a result of executing the user search query).
	Consider claim 28, and as applied to claim 27 above, Ainslie discloses a system comprising:
	the managed asset of the suggestion is selected from one or more managed asset accessed by a second user of the cluster (column 5 lines 23 – 37, multiple users are able to use the system, such that the queries and related data are obtained from the multiple different users, whereby each user has their own profile).
	Consider claim 29, Ainslie discloses a method, comprising:
	storing user query event data, the user query event data comprising a plurality of user query events, where each user query event includes a user identifier (ID) 
	generating a search clustering file defining a plurality of user clusters determined based on the user query event data (column 1 line 50 – column 2 line 12, column 2 lines 36 – 51, column 3 lines 1 – 18, a profile tree is created that includes the search query history for the users) each user cluster comprising a set of user IDs associated with a search vector including a label (column 2 lines 52 – 56, column 3 lines 1 – 18, each user has a stored profile tree, which includes nodes and categories);
	receiving a user query event from a first user (column 1 line 50 – column 2 line 12, a query is received from a user);
	in response to receiving the user query event, determining a user ID of the first user (column 1 line 50 – column 2 line 12, a user identifier is associated with the user submitting the query);
	determine a cluster of the plurality of user clusters of the search clustering file associated with the first user based on the user ID of the first user search and the clustering file (column 3 lines 1 – 18, the profile tree that is associated with the user submitting the query is determined by matching the user identifier of the user submitting the query and the user profile tree);
	based on the cluster with which the first user is associated: provide to the first user a suggested search query term based on the cluster with which the user is associated; or provide to the first user a suggestion of a managed asset available for 
	Consider claim 34, and as applied to claim 29 above, Ainslie discloses a method comprising:
	the user query event data further comprises an identifier of one or more managed assets accessed in association with the user query event (column 4 lines 48 – 64, managed assets can be associated with the query, such as documents that are returned as a result of executing the user search query).
	Consider claim 35, and as applied to claim 34 above, Ainslie discloses a method comprising:
	the managed asset of the suggestion is selected from one or more managed asset accessed by a second user of the cluster (column 5 lines 23 – 37, multiple users are able to use the system, such that the queries and related data are obtained from the multiple different users, whereby each user has their own profile).
	Consider claim 36, Ainslie discloses a non-transitory computer readable medium, comprising instructions for:
	storing user query event data, the user query event data comprising a plurality of user query events, where each user query event includes a user identifier (ID) associated with the user query event and one or more keywords associated with the user query event (column 1 line 50 – column 2 line 12, column 2 lines 36 – 51, data associated with user queries that are submitted to the system is stored, which includes an identifier of the user and terms contained in the search query); and

	receiving a user query event from a first user (column 1 line 50 – column 2 line 12, a query is received from a user);
	in response to receiving the user query event, determining a user ID of the first user (column 1 line 50 – column 2 line 12, a user identifier is associated with the user submitting the query);
	determine a cluster of the plurality of user clusters of the search clustering file associated with the first user based on the user ID of the first user search and the clustering file (column 3 lines 1 – 18, the profile tree that is associated with the user submitting the query is determined by matching the user identifier of the user submitting the query and the user profile tree);
	based on the cluster with which the first user is associated: provide to the first user a suggested search query term based on the cluster with which the user is associated; or provide to the first user a suggestion of a managed asset available for access, wherein the suggestion of the managed asset is determined based on the cluster (column 8 lines 43 – 61, the system determines and returns to the user one or more suggested queries and/or query terms, which are used to search for documents).
claim 41, and as applied to claim 36 above, Ainslie discloses a non-transitory computer readable medium comprising:
	the user query event data further comprises an identifier of one or more managed assets accessed in association with the user query event (column 4 lines 48 – 64, managed assets can be associated with the query, such as documents that are returned as a result of executing the user search query).
	Consider claim 42, and as applied to claim 41 above, Ainslie discloses a non-transitory computer readable medium comprising:
	the managed asset of the suggestion is selected from one or more managed asset accessed by a second user of the cluster (column 5 lines 23 – 37, multiple users are able to use the system, such that the queries and related data are obtained from the multiple different users, whereby each user has their own profile).

Allowable Subject Matter
11.	Claims 23 – 26, 30 – 33, 37 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.  Additionally, the double patenting rejections would need to be overcome.

Reasons for the Indication of Allowable Subject Matter
12.	The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for allowance of claims 23, 30, and 37 in the instant application is because the prior arts of record do not teach or suggest that the search clustering file is generated by assigning labels to queries, whereby an evaluation is made if the label of the stored query data is associated with keywords of the query, and then assigning the label to the stored query data as a result.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art Directed to State of Art
13.	Yamauchi (US Patent 8,392,435) discloses a system for determining query word suggestions, in response to a submitted query, based on search history data.  The history data is stored based on a unique identifier of the user device that submits the search requests.

Conclusion
14.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



December 03, 2021